Judgment, Supreme Court, New York County, rendered December 11, 1975, convicting defendant after jury trial of two counts of robbery, second degree, grand larceny, third degree, assault, second degree, *541and possession of a weapon, fourth degree, unanimously modified, on the law, to reverse the larceny and assault convictions and dismiss those counts of the indictment, and otherwise affirmed. On the facts of this case, defendant could not have committed the robbery without also committing the grand larceny and assault. Those are inclusory and concurrent counts (CPL 300.30, subd 4). "Where the verdict is comprised of inclusory concurrent counts a verdict of guilty on the greatest count is deemed a dismissal of every lesser count (CPL 300.40, subd 3, par [b]).” (People v Grier, 37 NY2d 847, 848; People v Collier, 63 AD2d 562, mot for lv to app den 45 NY2d 779.) We have examined the other points urged by defendant and find them without merit. Concur—Kupferman, J. P., Birns, Silverman, Fein and Sandler, JJ.